DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Santala (3468015) in view of Rateiczak et al. (2015/0296569).
 	Santala discloses an electrically conductive connector comprising a first layer (7) comprising a first material and having a first layer outer surface, the first material having a first coefficient thermal expansion (CTE), wherein the first layer comprises a channel (5); a second layer (3a, Fig. 4) comprising a second material -6/ºC (see https://www.engineeringtoolbox.com/linear-expansion-coefficients-d_95.html) and nickel having a CTE of 13x10-6/ºC.
 	Santala does not disclose a single layer of solder extending from the first layer outer surface to the second layer outer surface (re claims 1 and 10).
 	Rateiczak et al. discloses an electrically conductive connector comprising a first material (4) and single layer of solder (5, having a width larger than that of the first material 4, Figs 1A-1B).
 	It would have been obvious to one skilled in the art to provide the connector (in Fig. 4) of Santala with a single layer of solder as taught by Rateiczak et al. (i.e., providing a single solder layer having a width larger than that of first material 7) to provide a soldering means for the connector.  It is noted that in the modified connector of Santala, the single layer of solder extends from the first layer outer surface to the second layer outer surface (re claims 1 and 10).

 	Re claim 10, Rateiczak et al. discloses a coupling portion extending from the top surface (4, Fig. 1B) and configured to secure a conductor.  It would have been obvious to one skilled in the art to provide a coupling portion as taught by Rateiczak et al. in the connector of Santala to provide a further connection means in the connector.
 	Modified connector of Santala also discloses that the single layer of solder is coextensive with the first layer outer surface and the second layer outer surface (re claims 3 and 14); the layer of solder comprises a lead-free alloy (re claims 4 and 15); the layer of solder comprises at least 40% of indium by weight (Rateiczak, [0045], In97Ag3) (re claims 5 and 16); thickness of the first layer is greater than the thickness of the second layer (re claims 6 and 17); the second layer is situated .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847